                                                                                         FILED

                              UNITED STATES DISTRICT COURT
                                                                                       MAR - 8 2019
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division
                                                                                  CLERK. US D STRICT COURT
                                                                                         NOR-OLK. VA
MICHAEL JOSE ROBERTS,#10178-087,
                Petitioner,
               V.                                                     ACTION NO. 2:I8cv321


J. RAY ORMOND,Warden,
FCC Petersburg (Low),
                    Respondent.

                                         FINAL ORDER


       This matter was initiated by Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241.

Petitioner Michael Jose Roberts("Petitioner" or "Mr. Roberts")seeks to have allegedly inaccurate

language in his Bureau of Prisons ("BOP") record altered to modify the execution of his federal

sentence on charges of distribution of heroin. A subsequent security reclassification made Mr.

Roberts eligible to transfer to a minimum security camp. As a result, the Petition no longer alleges

an active case or controversy, and the issue Petitioner raised in the Petition has been rendered moot.

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of28

U.S.C. § 636(b)(1)(B) and(C)and Rule 72 of the Rules of the United States District Court for the

Eastern District of Virginia for report and recommendation. Report of the Magistrate Judge was

filed on February 15, 2019,recommending granting Respondent's Motion to Dismiss, denying the

Petition and dismissing it as moot. By copy ofthe report, each party was advised ofthe right to file

written objections to the findings and recommendations made by the Magistrate Judge.

       The Court has received no objections to the Magistrate Judge's Report and Recommendation,

and the time for filing objections has now expired. Accordingly,the Court has proceeded to review

the findings and recommendations set forth in the Magistrate Judge's report, and ADOPTS those


                                                  1
findings and recommendations. Therefore, it is ORDERED that Respondent's Motion to Dismiss is

GRANTED,and that the Petition is DENIED and DISMISSED AS MOOT.

       Finding that the basis for dismissal of Petitioner's § 2241 petition is not debatable, and

alternatively finding that Petitioner has not made a "substantial showing of the denial of a

constitutional right," a certificate ofappealability is DENIED. 28 U.S.C.§ 2253(c);see Rules Gov.

§ 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322,335-38(2003); Slack v.

McDanieh 529 U.S. 473,483-85 (2000).

       Petitioner is ADVISED that because a certificate ofappealability is denied by this Court, he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule

App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to seek a

certificate ofappealability from the Fourth Circuit, he must do so within sixty days from the date of

this Order. Petitioner may seek such a certificate by filing notice of appeal with the Clerk of the

United States District Court, United States Courthouse,600 Granby Street, Norfolk,Virginia 23510.

       The Clerk shall mail a copy ofthis Final Order to petitioner and provide an electronic copy of

the Final order to counsel of record for Respondent.




                                                   A-reftda-fcTWright Allen
                                                 United States District Judge


Norfolk, V^gi^
        '1^2019
